Citation Nr: 1619441	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from July 1979 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

Sinusitis was not incurred in service and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The RO provided the appellant pre-adjudication notice by a letter dated in November 2009.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and  obtained a medical opinion as to the etiology and her claimed sinus condition.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms, history and her contentions.  Because the examination report provides sufficient information such that the Board can render an informed determination, it is adequate.  VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Sinusitis is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that she has sinusitis related to service, noting that a history of sinus congestion in her service treatment records.  She believes that chronic sinusitis first diagnosed in the 1990s is attributable to this history.  

A review of the service treatment records (STRs) reflects normal sinuses on clinical evaluation in July 1979, and that the Veteran denied a history of sinusitis.  See July 1979 reports of medical history and examination.  An annual examination in June 1980 likewise reflects normal clinical evaluation of the sinuses.  See June 1980 report of medical examination.  

In December 1982 and March 1984 the Veteran was assessed with upper respiratory infections, following complaints of nasal congestion, cough and sore throat.  At separation, the Veteran's sinuses were normal on clinical examination, and she denied a history of sinusitis, frequent or severe headache, ear nose or throat trouble, chronic or frequent colds, hay fever, and chronic cough.  See July 1985 reports of medical examination and history.  

Following service, private clinical records reflect a history of surgery for chronic nasal obstruction and sinusitis in July 1998.  Subsequent VA and private records document treatment for chronic sinusitis.  

In furtherance of attempting to substantiate the claim, in January 2010 the Veteran was afforded a VA examination, based upon a review of all pertinent evidence.  During the examination, the Veteran offered a history of sinus surgery in 1992, although, as outlined above, surgery is documented in 1998.  The examiner assessed sinusitis, concluding that it was less likely than not incurred in service, or otherwise attributable thereto.  In rendering the opinion, the examiner noted the instances of upper respiratory infection in service, but distinguished those assessments from the assessment of sinusitis.  The examiner found them to be two separate conditions and offered a negative etiological opinion with respect to service.  

The Board acknowledges the Veteran's assertion that her sinusitis is attributable to service, particularly the notations regarding nasal congestion.  However, although she may be competent to report her observations of nasal congestion, etc., which the Board has taken in to account, she is not competent to link sinusitis diagnosed several years following service to the service records pertaining to nasal congestion and upper respiratory infections.  Such a question is beyond the purview of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The service records document assessments of upper respiratory infection on two occasions, However, Veteran denied a history of nasal congestion, etc., and clinical examination of the sinuses was normal at discharge.  It is not until the 1990s that the Veteran had surgery for her sinus condition, and there does not appear to be a clinical record of any treatment for sinusitis, or similar complaints, until over a decade after her discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  The January 2010 VA examiner competently distinguished the service complaints of nasal congestion and upper respiratory infection, from sinusitis assessed several years following discharge, and concluded that sinusitis was less likely than not incurred in or attributable to service.  The Veteran's contentions are substantially outweighed by the evidence of record.  Thus, the claim is denied.  Gilbert, supra.


ORDER

Entitlement to service connection for sinusitis is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


